61435: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61435


Short Caption:LIU VS. CHRISTOPHER HOMESClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A595839Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:08/15/2012 / Singer, MichaelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/21/2013How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantJun LiuJesse N. Panoff
							(Pengilly Robbins)
						James W. Pengilly
							(Pengilly Robbins)
						Robert T. Robbins
							(Pengilly Robbins)
						


RespondentChristopher Homes, LLCDale A. Hayes, Jr.
							(The Hayes Law Firm)
						


RespondentChristopher Homes Ridges, LLCDale A. Hayes, Jr.
							(The Hayes Law Firm)
						



14-09678: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/08/2012Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


08/08/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-24964




08/08/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.12-24968




08/09/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/07/12, 05/08/12 & 05/09/12.  To Court Reporter: Norma Ramirez.12-25059




08/10/2012Filing FeeFiling Fee Paid. $250.00 from Pengilly, Robbins, Slater & Bell.  Check no. 6163.


08/14/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-25535




08/15/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Michael H. Singer.12-25636




09/13/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Court Recorder Ramirez:  30 days to file a certificate of delivery.  Appellant: 60 days opening brief.  Fn1 [The clerk shall attach a copy of the transcript request form to this order.]12-28892




10/25/2012TranscriptFiled Notice from Court Reporter. Norma Ramirez stating that the requested transcripts were delivered.  Dates of transcripts: May 7, 2012 and May 8, 2012.12-33792




11/13/2012AppendixFiled Appellant's Appendix, Volume I.12-35902




11/13/2012AppendixFiled Appellant's Appendix, Volume II.12-35904




11/14/2012BriefFiled Appellant's Opening Brief.12-36134




11/14/2012Notice/IncomingFiled Errata to Table of Contents to Appellant's Appendix.12-36156




12/12/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Answering brief due: December 21, 2012.12-39191




12/24/2012AppendixFiled Respondents' Appendix.12-40670




12/26/2012BriefFiled Respondents' Answering Brief.12-40728




01/15/2013BriefFiled Liu's Reply Brief.13-01552




01/15/2013Case Status UpdateBriefing Completed/To Screening.


07/24/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Southern Nevada Panel on the next available calendar.13-21709




08/27/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Thursday, October 17, 2013, @ 2:00 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-25352




10/02/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29322




10/08/2013Order/Clerk'sFiled Order Changing Start Time for Oral Argument. This matter was previously scheduled for oral argument before the Southern Nevada Panel on Thursday, October 17, 2013, at 2:00 p.m. The time for argument is hereby changed, and oral argument before the panel will be held on Thursday, October 17, 2013, at the hour of 9:30 a.m. in Las Vegas.13-30059




10/11/2013Notice/IncomingFiled Notice of Appearance (Jesse N. Panoff, Esq. of the Pengilly Robbins Slater Law Firm appearing on behalf of Appellant Jun Lui).13-30378




10/15/2013MotionFiled Stipulation to Continue Oral Argument.13-30841




10/15/2013Order/ProceduralFiled Order Granting Motion. The oral argument presently scheduled for October 17, 2013, at 9:30 a.m. is hereby vacated. The clerk of this court shall schedule this appeal for oral argument on the next available calendar. Argument shall be limited to 30 minutes.13-30876




11/21/2013Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.13-35097




11/21/2013Case Status UpdateSubmitted for Decision.


03/27/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Gibbons/Douglas/Saitta. Author: Saitta, J. Majority: Douglas/Saitta. Gibbons, C.J. dissenting. 130 Nev. Adv. Opn. No. 17. SNP1314-09678




04/21/2014RemittiturIssued Remittitur.14-12849




04/21/2014Case Status UpdateRemittitur Issued/Case Closed.


05/02/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 25, 2014.14-12849